Deadeeick, C. J.,
delivered the opinion of the court..
Plaintiff sued defendant upon a note of three hundred dollars, to which a plea of payment was filed.
The verdict was for defendant, and plaintiff has appealed in error to this court.
In the, progress of the trial the parties were examined. The plaintiff swearing the note was not paid, and the defendant swearing that it was paid, and stating when and where he paid it. Other witnesses were examined, and numerous exceptions were taken by plaintiff during the trial to the admission of testimony. Without commenting, or stating them in detail, we are of opinion that the objections were not well taken, and were properly overruled.
*501The bill of exceptions states that. “ in the argument plaintiff’s attorney called the attention of the court to the difference between positive and negative testimony, the effect of the - conflicting testimony, and the weight to be given to interested and disinterested witnesses, the effect of proving he had paid the note at a particular place and time — and that being disproved, — and :in his argument asked the court to charge upon this 'proposition. The court charged upon none of them.”
"Whether the request was to charge upon the last 'proposition, or upon the several points to which the attorney had called the courts attention in the argument, does not clearly appear.
The Circuit Judge was not asked to give any specific instructions upon the subjects to which the “plaintiff’s attorney in his argument called the attention of 'the court,” and we do not discover in the evidence anything making it necessary to the plaintiff’s right to have a charge upon the difference between positive and negative testimony.
The only negative testimony in the record was that introduced by plaintiff, and a charge to the jury as to the comparative weight which- must be given to positive and negative testimony could not have been of advantage to him. So as to the effect of conflicting testimony. No special instructions were asked or given, but the jury was told that the defendant must make out his plea of payment by a preponderance of evidence.
The only witnesses who appear to have been interested in the result of the cause were the parties them*502selves, and, as before stated, swore differently, and the-jury were left to judge of their testimony, as of that of the witnesses, under the charge of the court, part of which was left out of the record as unexeepted to.
It also appears that ■ in the argument of plaintiff’s attorney he asked the court to charge upon “the effect of proving that he (defendant) had paid it (the money sued for) at a particular place and time, and that being disproved.”
This 'was asking the court to assume that the fact of payment was disproved. We do not understand that the fact proved called for a charge.
The circuit Judge did not refuse to give any specific instructions asked for. The request for a charge upon the several subjects seem to have been made in the course of the attorneys argument of the cause to the jury, at a time when the court could not give them, and it does not appear that the attorney repeated the request when the judge charged the jury, or that he asked for any additional instructions after the judge had given his charge, to the jury, or that the -judge refused or was unwilling to charge upon the points named by the attorney in his argument to the jury.
Under such circumstances we cannot impute error to the court to the effect insisted on. The witness whose testimony is relied on, says he did not see the payment, and if it had been made in his store-room thinks he would have seen it, but that it might have been done without his knowing it.
Defendant stated the payment was made in the. *503store of said last named witness; and he was in the-room, but did not know that the witness saw him pay the money.
This is a pretty fair example of positive and negative testimony, and can not be held to be a conflict of testimony between two witnesses testifying positively to and against the existence of a fact, which each has equal means of knowing, a.nd testifies to as of his own knowledge.
But it is also insisted that there is error in the charge of the court. In. his- instruction to the jury the judge said that the defendant should make out his plea by a preponderance of proof, and “a slight preponderance is sufficient.”
This, we think, is in accord with 'the rules of evidence in civil cases.
If the jury believes that evidence on one side preponderates, that is, outweighs that on the other, their verdict should be with the preponderating evidence. And we do not understand that the law requires that it should do more than outweigh the evidence on the other side, or that there is any calculable or conceivable quantum of evidence over and above that which makes a preponderance necessary to entitle the party introducing it to a verdict. Mr. Greenfield, in distinguishing between the quantum of evidence which is-necessary to the finding of a verdict in civil and in criminal cases, -says: “In civil cases the jury is to weigh the evidence carefully and to find for the party in whose favor the evidence preponderates, although it be not free from reasonable doubt; but in criminal *504cases neither a mere preponderance of evidence, nor any weight of preponderant evidence is sufficient for the purpose, unless it generates full belief of the fact to the exclusion of every reasonable doubt. 3 Greenl. Ev., sec. 29.
. In the case of Ridley v. Ridley, from the Chancery Court of Rutherford county, 1 Col., 330, it is said by the special Judge delivering the opinion of the court, that the burden of proof is on complainant to charge the estate of Henry Ridley by proving the payment of a certain note. The learned judge then •adds, “this he must do, not merely (where there is a conflict in the proof) by having a mere preponderance in his favor, but the preponderance must be such as to satisfy the mind. It lies with him to satisfy the •mind and conscience of the court that he is entitled to the money before any decree can be pronounced against the defendant for the same,” citing as authority for this conclusion 1 Greenl. Ev., sec. 2.
The section cited does not discuss the quantum of evidence necessary, but defines tht differences between “competent,” “satisfactory” or “sufficient,” and cumulative evidence, and by way of defining and illustrating the difference in the meaning of the terms, says that by “competent evidence” is meant that which the very nature of the thing to be proven requires, as, “the production of a writing where its contents are the subject of inquiry.” By “satisfactory or sufficient evidence” it is said is meant “that amount of proof which ordinarily satisfies an unprejudiced mind beyond reasonable doubt.”
*505It is, we think, very, manifest that the author did not intend to say, or mean, that in a civil case a fact must be proved ‘ by evidence which satisfies the mind beyond reasonable doubt, for he says in vol. 3, sec. 29, already cited, that in civil cases it is the duty of the jury to weigh the evidence carefully and find for the party in whose favor it preponderates, although it be not. free from reasonable doubt. And in vol. 1, sec. 13, it said, '“it is not necessary in civil cases that the minds of the jurors be freed from all doubt;” it is their duty to decide in favor of. the party on whose side the evidence preponderates, and according to the reasonable probability of truth.”
And Judge Caruthers, in his “History of .a Lawsuit,” sec. 364, says: “In civil cases juries are to give their verdicts according to the weight of evidence. A bare preponderance on one side or the other carries the verdict,” and cites in support of this proposition 1 Greenl. Ev., sec. 13a.
An exception to this rule is in a civil case, stated to be in the case of the plea of justification to an action for slander in charging plaintiff with a felony. In such a case the plea must be sustained by the same degree of evidence that would be required to convict of the felony charged. Id.; 2 Yer., 225.
So in 1 Leading Criminal Cases, note 130, it is said: “It being a universally admitted principle, that in all causes between party and party, the proof of any fact by the preponderance of testimony is all that is requisite, is not the only exception to this rule, the case where the government is one party and an indi*506vidual the other.” So we' think the rule is well es- . tablished, that in civil eases the jury should decide in favor of that party in whose favor the evidence preponderates, and when it does preponderate in the opinion of the jury, this is sufficient to satisfy them of the “reasonable probability” of the truth of the case being with that party in whose favor it prepons derates.
We think the case of Ridley v. Ridley was correctly decided, and that the evidence preponderated in favor of the decree rendered, and that it «was because of this preponderance of the evidence that the conclusion announced was reached, and we think the rational conclusion in all cases, where there is more evidence in favor of a proposition than there is against it, is that there is a “reasonable probability of its truth,” and this is sufficient to carry a verdict.
If the evidence is in. equilibrium then the party having the affirmative of the issue must fail, because it is incumbent on him to make out his case by a preponderance of evidence.
Let the judgment be affirmed.